Citation Nr: 1629399	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  06-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected chronic lumbar sprain with degenerative disc disease, spondylosis and a bulging disc (hereinafter, a low back disorder), for the period prior to August 2, 2012.

2.  Entitlement to an evaluation in excess of 40 percent for service-connected chronic lumbar sprain with degenerative disc disease, spondylosis and a bulging disc (hereinafter, a low back disorder), for the period prior since August 2, 2012.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In August 2012, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.

In February 2014, the Board denied the Veteran's claims of entitlement to service connection for hypertension and for a heart disorder and denied a rating in excess of 20 percent for the low back disorder prior to August 2, 2012, and granted a 40 percent rating from August 2, 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued a Memorandum Decision affirming the Board's decision with regard to denial of the claims for service connection for hypertension and a heart disorder.  The Court vacated the Board's decision with regard to the increased rating claim for the low back disorder and remanded it to the Board for further proceedings consistent with the Court's decision.  The Board then remanded the matter in December 2015.

The issue of entitlement to an evaluation in excess of 40 percent for a low back disorder for the period since August 2, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to August 2, 2012, the Veteran's low back disorder was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or by any incapacitating episodes as defined by VA regulations.


CONCLUSION OF LAW

For the period prior to August 2, 2012, the criteria for an initial evaluation in excess of 20 percent for a low back disorder have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, the Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection for a low back disorder.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the available service treatment records, private treatment records, VA treatment records and hearing testimony are in the claims file.  In June 2013, the RO issued a formal finding of unavailability regarding some service treatment records which outlined the efforts taken to locate the records.  The Veteran has not informed VA of any obtainable existing medical records which may be helpful in the adjudication of his claim.  While this case was remanded in December 2015 pursuant to a July 2015 Memorandum Decision in order to allow the Veteran to submit additional medical evidence, including evidence of physician-prescribed bedrest, he has not submitted any such evidence.  Furthermore, in a January 2016 statement he responded that he only saw a private provider one time, and argued that evidence of physician-prescribed bed rest is not necessary.  Thus, VA is not on notice of any evidence needed to decide the claim which has not been obtained.

VA examinations were obtained in association with the Veteran's increased rating claim in April 2008, September 2010, and December 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The examination reports show that the examiner performed a physical examination of the Veteran, considered the Veteran's reported symptoms, and provided the information pertinent to the rating criteria for the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).


To the extent that the July 2015 Memorandum Decision and the December 2015 Board decision remanded this matter in order to provide the Veteran with notice of what evidence is necessary to prevail on his claim for an increased rating, to specifically include evidence of not just bed rest but "bed rest prescribed by a physician," such notice was sent to the Veteran in December 2015, and he responded with the January 2016 correspondence discussed above.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).




Finally, the Board also notes that the July 2015 Memorandum Decision did not raise any errors in the Board's February 2014 analysis of entitlement to evaluations in excess of the staged 20 and 40 percent respectively assigned for the periods prior to and since August 2, 2012, for the Veteran's low back disorder apart from its finding that the Board failed to adequately inform the Veteran of the requirement of physician-prescribed bedrest.  Notably, the Joint Motion did not find the examinations inadequate on, or direct that any specific additional development be conducted in connection with any other aspect of the decision.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected low back disorder has been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, at Note (1).

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

A note following Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain). 

On VA joints examination in April 2008, the examiner noted that the Veteran was able to get in and out his chair without difficulty.  He was able to heel and toe walk. The Veteran reported tenderness in his central low back.  Forward flexion was to 70, 80 and 80 degrees with pain.  Side bending was to 20 degrees to the right and left.  Rotation was to 10 degrees to the right and 15 degrees to the left.  He could extend to 30 degrees.  He reported that these motions were painful.  He was neurovascularly intact in both lower extremities.  There was no atrophy or deformity and leg length was equal.  X-rays of the lumbar spine showed five lumbar type vertebras with normal alignment.  The oblique view showed early facet degenerative disease on the right and the left.  The lateral view showed some straightening of lordosis.  The disk spaces were preserved.  There was no slip.  The diagnosis was chronic lumbar sprain with early spondylosis and evidence of bulging disk.  The examiner noted that the Veteran described experiencing incapacitating episodes, one to two times a month over the past year. 

On VA spine examination in September 2010, the Veteran reported daily back pain.  He worked construction and had to avoid repetitive bending, lifting and twisting, which caused more discomfort and stiffness.  He stated that he did not have any flare-ups where he missed work.  He denied any physician prescribed bed rest.  On examination, he was able to get in and out of a chair.  He walked with a normal gait. Forward flexion was to 60 degrees with marked discomfort at 55 degrees.  Extension was to 15 degrees with pain.  Side bending was to 15 degrees to the right and left with tightness.  Rotation was to 10 degrees to the right and left with tightness.  There was palpable and visible spasm in the lumbar area and tenderness in the lower lumbar midline.  All measurements were done three times and with a goniometer.  His reflexes, sensation and motor strength were all completely normal in both lower extremities.  X-rays showed normal alignment of the lumbar vertebra and spurring at 1-2 and 3-4.  The lateral view showed loss of lordosis.  The diagnosis was chronic lumbar sprain with degenerative disk disease and spondylosis and canal foraminal narrowing. 

The examiner noted that the Veteran's back disorder affected his work in bending, lifting and twisting but that he did not miss work and did not have flares except as noted above.  Neurologic examination was normal and the Veteran had not been incapacitated in the past 12 months.

The Veteran was afforded another examination in December 2011, during which he described similar back symptoms as above, as well as occasionally radiating pain into the right lateral thigh without persistent neurologic deficits.  He reported flare-ups that resulted in limitations in sitting, standing, walking, and lifting.  Of note, the Veteran exhibited forward flexion of the thoracolumbar spine limited 50 degrees, with pain at 40 degrees.  Following repetitive motion, forward flexion was additionally limited to 40 degrees.  Motor strength and sensation were normal, and lower extremity reflexes were hypoactive bilaterally.  Straight leg raising testing was negative and the examiner found no evidence of radiculopathy.  There were no other neurologic abnormalities and no incapacitating episodes over the past 12 months due to intervertebral disc syndrome.

Thereafter, private treatment records dated August 2, 2012 show the Veteran's complaint of lumbar spine pain.  The examiner noted that the Veteran reported that he had missed approximately 52 days of work within the past year related to incapacitating back pain.  Later in August 2012, on DBQ spine examination, the Veteran denied flare-ups that impact the function of the thoracolumbar spine.  The Veteran did not have any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  

Parenthetically, the Board acknowledges that the medical evidence dated August 2, 2012, and thereafter postdates the relevant period on appeal.  However, such evidence has been considered and discussed to the extent that it reflects the Veteran's functioning prior to August 2, 2012, as it relates to his low back disorder. 

Ongoing VA treatment notes prior to August 2, 2012, show complaints of low back pain but are similarly negative for evidence of forward flexion of the lumbar spine limited to 30 degrees or less, or any ankylosis.  In May 2007, a mild decrease in range of motion was noted, and in July 2007, there was evidence of reduced lumbar flexion due to tight hamstrings.  However, no specific range of motion findings were recorded.  In April 2009, range of motion was "good."  

After considering the medical evidence of record, the Board finds that the Veteran's service-connected low back disorder does not warrant an initial rating in excess of 20 percent prior to August 2, 2012.  

Prior to August 2, 2012, the clinical evidence of record does not meet the criteria for the next higher 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  Here, the April 2008, September 2010, and December 2011 VA examination reports show that the Veteran's forward flexion is beyond the required 30 degrees of limitation, both with pain and without pain, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  Additionally, while relevant VA treatment notes document back pain and some reduced motion, they also show the Veteran to be generally active despite his back pain during the relevant period.  For instance, he reported performing manual labor, construction work, and/or heavy lifting in May 2007, August 2007, and March 2010, and various forms exercise in August 2007, February 2009, July 2009, and July 2010.  Also noteworthy is a notation on the private August 2, 2012, treatment record stating that the Veteran "has a vigorous activity level."

The Board has considered the Veteran's various statements regarding the difficulty he experiences with sitting, standing, walking, and lifting, and performing activities of daily living during flare-ups.  It has also considered his subjective symptoms, including constant pain and decreased range of motion, when determining what disability rating is appropriate.  However, the Board concludes that the medical findings of record are of greater probative value than the Veteran's lay assertions, and that the 20 percent rating assigned for the entire period under review adequately addresses his symptomatology.  Indeed, throughout the relevant period prior to August 2, 2012, the Veteran continued to maintain a relatively active lifestyle, resulting in weight loss, and continued to perform physically demanding work despite his low back disorder.  He was also observed to tolerate sitting throughout his December 2011 VA examination "without gross discomfort," and, notably, the Veteran testified during his August 2012 hearing that does not take pain medication during the day when he is presumably most active.

Thus, the preponderance of the competent and probative evidence of record is against a finding of an evaluation in excess of a 20 percent rating for the period prior to August 2, 2012 pursuant to the General Rating Formula.

As noted above, the General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  Here, there is no evidence of bowel or bladder impairment associated with the Veteran's lumbar spine disability.  Furthermore, despite an isolated complaint or two of radiating pain into a lower extremity, the Veteran generally denied numbness or tingling during VA treatment and had negative straight leg raising tests.  For example, the Veteran denied numbness, tingling, or radiation of pain in May 2007, July 2007, and March 2010.  Straight leg raising was also negative in May 2007, July 2007, and April 2009.  Also in April 2009, the Veteran was able to walk on toes and heels without increased pain and exhibited full strength.  Significantly, VA examiners also declined to diagnose radiculopathy following physical examinations in April 2008, September 2010, and December 2011.  Indeed, aside from occasionally hypoactive reflexes, neurologic examination has been routinely within normal limits.  

As the evidence of record does not reflect objective findings of a distinct neurological disability associated with the Veteran's low back disability for the period prior to August 2, 2012, a separate rating for radiculopathy of the lower extremities, or bladder or bowel impairment, is not warranted for the period prior to August 2, 2012.

The Board also notes that the RO has already awarded service connection for radiculopathy of the left lower extremity associated with the low back disorder, and has assigned a 10 percent rating for this disability, effective August 21, 2013.  However, the Veteran has not appealed any rating or effective date assigned for radiculopathy of the left lower extremity as a neurological manifestation of his service-connected low back disorder.  

Next, the Board finds that a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for the period prior to August 2, 2012.  In this regard, while the Veteran has complained of experiencing incapacitating episodes at different times during the course of the appeal, the medical evidence does not reflect the Veteran had incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician and treatment by a physician totaling at least four weeks over the course of a 12-month period during the relevant period.  

The Board recognizes the notation in the April 2008 VA examination report that the Veteran "describes incapacitating episodes, one to two a month over the past year...," as well as the Veteran's August 2012 Board testimony that he has incapacitating episodes during which he cannot get out of bed.  The Board also acknowledges the Veteran's January 2016 statement in which he argues that the prescription of pain medication "implies that you would be on bed rest" until the symptoms eased.  However, the relevant regulation clearly defined an incapacitating episode as one involving bed rest (and, unfortunately, not pain medication) that is prescribed by a physician, and the record here simply does not support that any claimed incapacitating episodes have involved such physician-prescribed bed rest.  Indeed, VA treatment records show that even on the occasions when the Veteran sought VA treatment for his low back disability and reported severe pain, he was not prescribed bed rest by a physician.  Thus, the provisions of Diagnostic Code 5243 and the IVDS Formula do not provide for a higher rating.  38 C.F.R. § 4.71a.  

The Board has also considered whether the Veteran's low back disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40 , 4.45, and 4.59, reasonably describe the Veteran's objective disability level and subjective symptoms, and provide for additional or more severe symptoms than currently shown by the evidence, such as forward flexion limited to 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine, and neurological manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  In short, given the Veteran's symptoms and the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe his disability picture.  Thus, the first prong of the Court's three-part test has not been met, and remand of the issue decided herein for referral for extraschedular consideration is not required.  See id. at 116; Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120   (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim). 

Finally, if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed in detail in the August 2012 Board decision, there was a question of whether a "Rice" TDIU claim had been raised by the Veteran.  However, the Board had noted that the Veteran clarified at the August 2012 hearing that he was not claiming unemployability and therefore, a "Rice" TDIU claim for the period prior to August 2, 2012, is not before the Board at the present time. 


ORDER

Prior to August 2, 2012, an initial evaluation in excess of 20 percent for a low back disorder is denied.


REMAND

The issue of entitlement to a rating in excess of 40 percent for a low back disorder for the period since August 2, 2012, requires remand for additional development.

Initially, there are no relevant VA treatment records associated with the claims file dated after December 2013.  In a January 2014 statement, the Veteran reported that he was being referred to a neurologist and a pain management specialist for his back, and was scheduled to receive a facet injection in February 2014.  Thus, it appears that the Veteran has been receiving ongoing treatment related to his back, and those records must be obtained on remand.

Additionally, as the claim is being remanded for other reasons, and given that it has been nearly three years since the Veteran was last examined in August 2013, a new examination should be scheduled to determine the current severity of the Veteran's low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide completed release forms for all medical providers who have recently treated his lumbar spine disability.  After securing the necessary release, if any, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  

Updated VA treatment records should also be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  Then, schedule the Veteran for a VA spine examination to address the current nature and severity of his low back disorder.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported to include range of motion studies (specifying at what degree in motion pain begins) and indicating the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of disc disease that have required bed rest prescribed by a physician and treatment by a physician).

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a.  Express  an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups, and if so, provide degree of additional range of motion loss, if possible.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

b.  The examiner should also provide an opinion on the impact of the Veteran's low back disorder on his ability to obtain or maintain gainful employment. 

3.  If the low back claim remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and any representative, and afford him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


